Title: To James Madison from Robert W. Fox, 9 April 1803
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 9 April 

1803
					
					A packet being about to depart to morrow for America, I take the freedom to Say that we continue in the 

same uncertain state respecting Peace or War between this Country & France: many people are of opinion War 

will be the consequence.  The Impress Service is going on with great vigour in this Country, but hitherto the 

Citizens of the United States have not been molested, except one Man, who has been married in this Town for 

about 6 Years: I have forwarded his case to my Friend Erving.
					Trade in general is very dull; and the Spanish and Portugal Markets falling for both Wheat & Flour.  In 

this Country the prices are very low.  Rice keeps up pretty well and so does Tobacco.
					I expect the Mary Capt. Temple will be arrived in the United States long before thee receives this, and 

hope the disease will not again have appeared onboard that Ship.
					Colonel Barclay is here on his way to New York, to be the British Consul at that City.  I am with great 

respect Thy assured Friend
					
						Rob W. Fox
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
